OFFICEOFTHEACTORNEY                GENERALOFTEXAS
                               AUSTIN




Eoncr&bleB. T. valten
county Auditor
8mith county
Tyler, Texar
Dear Sir:




            Tour rrrqueat ro                     aen reaelvoa ana
osrcfully 6oniuiider.d
                    by t                           we quota tma your
xequQmt 88 f0llow6:




                                         on, our CcuAty bar
                                          to help bup work
                                         mtiue0r, ana can-
                                  JLot   that   is set   up,
                                  ro plot on which all

                                   The WPA will rur
                        k the garden, as well ~IYtc
                      8, but each sahool m-t fu~?nirh
                   of the expanee and buy the itans
                   , fertilizer,*to., es set out above.
         %inca the mahools are not in good finan-
    cial oonditioa gcsnemlly, they bare (?skedthe
    County for asai8~Ace.”
Honorable8. T. Waltere, Page 8


         ArtlclO 2351, R. C. s., provideA:
         "ICaohooamleeionera*oourt ~hallr
         0. . .
         "11. ?rOriflefor the Aupport of paupem
    aAa such idiot8 ana itmddcr AA 0-0t be Ad-
    mitted iAt0 the hmatic a8ylua, reAlde~8r of
    thelr county, who are unable to nupport them-
    AOlVO8. By the term re8iAent aa UBOQ herein,
    la meant a pereon who haa boon a bolu tldr
    inhabitantof the oountp not leAA tbAA rix
    IDOAthSand Of the State AOt 1088 t&A AA@
    Y-.




         nlhsA tha ~05i8miOAeX'A CoUrtA WOI’O Ax-
    preeely given the powor and duty to *prorIde
    Sor the Aup ort of p~upelm * by noaewary ir-
    plieatloo.ttopwAre alothe$ ribh the authority
    to a0 all the iAOideAtX%ithing8    nwaraary  to
    provide for their ~tipporC. Stat a8 the power
    to snot P oourthowe and jallsarrlaa with
    lt authority to aoquiro a buildlag site.
    Yoore f. Alred, 277 8. W. 787. AA~ juAt a8
    the power of gnensl oontrol ofor sil roaQ6,
    blgbmays, rerrlm em% briagecl,naouwrily
    lmpliea authority to oo~~truot a dniruga
    dltoh to protect Auoh r-8,      brld@eA, an4 hi&i-
    wayr fro23flood watera.:~
                            ::lXl  Pare County 1.
    &lam, eupm. See al.so,Texrell v. apark8, 158
    a. WY.619.
         *Authorityto provldo food arnd olothlng
    for ouch putrposerneoeesar%ly i~oluder tha
    power to p08aeu, atore and greaarve the same
    to that end. FUCthermore, it may be mire
    ~o~noalc~land doelrable to dlatrlbuts Auoh Aom-
    modlties, rather than hate the rsaiplentaoone
    or send for the same. Powor to provide ruah
    food and oloth&a$ would lnalrda the powW TV
    deliver it, aad authority to aaquiro the nm-
    essary mean of dellvery muld foll,m.
HoWrable B. T. Vialterm,
                       Page 3


          Wbec Commiesloners*Courtiswere burdsn-
     ea with the duty or woviaing support for suoh
     persocs, they #ore given the sound dlssretlon
     of deternlnlagthose whom they were required to
     provide for under the terms OS the statute.
     By neoessary implloetloAthey aoqulred the power
     to es@oy such help as might be neoessary to
     properly alit out thoss entltlsd to mush rsller
     aAd to investigateand asaertaln the extent ana
     IUCOUAtOr thS AOOa.
          "The mot that the Federal ~oternmeatpro-
     vldea the somodltles does cot, in our O~IA~OA,
     roAdor the authority of the Cfamml.sslon~rs~
     Court of Hunt County any leas in the dlstribu-
     tion thereof that would be true If the Gounty
     iteelf wore fUrnishlAgsuah provisions,so far
     as the state laws wre aswmer~ed.,
            Wi goes without ~aylry that the dl6omtloA
     resldiag la the Comlsslonern’   Courts in suah
     atters   must be soundly exorolsod. If the m-
     alplents 0r suoh roll& am not so indigimt as
     to fall wlthln ths terms or the statute, the
     Cmmlssloners* Court n0ula bs uithoub sutborlty
     t0 do any of the thing8 you faqUlm about. . . .a
         Ws enolose herewith a copy OS said opinion tar your
1cforisatlon.
           It 18 oAr opinion that ths Ooa!AisdoJlerA' court
wsultlhare authsrlty to expend sotmtp fuado ts assist la a
consunity garden as set out la your latter for the aouuty
hst lunoh profeot for ind&eAt ohlldmn         ootmlngui8hin
the provisions or 6UbditiSiOA11 or Arti95 S 351 8. C. S.,
rwm.    In other swrds, the county has no authority to make
oontrlbutloasfor the purporee stated in your inquiry for
th4:?
    bcAsfiC of school ohildren genetally, but only those or
whose parents fall within ths o~es~fioatlon llaaaed in the
above quotitl.rja taken iron our opbilon enslosed herewith.
                                  Very truly yours